Citation Nr: 1242878	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  06-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for psychiatric disability, other than posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In September 2009, March 2010, January 2011, and December 2011, the Board remanded this matter for additional evidentiary development.  The case has since been returned to the Board for further appellate action.

The issue of entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD) has been raised in an October 2011 informal hearing presentation.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


REMAND

The Veteran is seeking service connection for psychiatric disability, other than his service-connected PTSD.  He claims that he has psychiatric disorders, other than his service-connected PTSD, which were incurred in or aggravated by his military service.  Alternatively, he claims that the psychiatric disorders are proximately due to, or were aggravated by, his service-connected PTSD.  

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During the course of this appeal, the Veteran has been diagnosed with PTSD and other psychiatric disorders, to include major depressive disorder, recurrent; mood disorder, not otherwise specified; and anxiety disorder, not otherwise specified.  The Veteran has already been granted service connection for PTSD.  Therefore, this appeal concerns service connection for the remaining diagnosed psychiatric disorders noted in the record since the Veteran filed his claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board has remanded this case on four occasions, most recently in December 2011, seeking a medical opinion as to whether there is a 50 percent or better probability that the Veteran's current psychiatric disorders, other than PTSD, were caused or chronically worsened by his service-connected PTSD.  

In the most recent medical opinion obtained by the originating agency, the VA examiner in August 2012 simply quoted the previously deemed inadequate February 2011 VA addendum opinion, which stated that, "it would be speculation to assume [the Veteran's] current symptoms and substance abuse are related or caused by his current service connection PTSD."

This regurgitated opinion continues to be unresponsive to the Board's remand directives.  The remand directives instructed that an opinion be provided with respect to each of the Veteran's acquired psychiatric disorders, other than PTSD, as to whether there is a 50 percent or better probability that the disorder was caused or chronically worsened by the Veteran's service-connected PTSD.  Moreover, the wording used in the opinion itself fails to meaningfully address the issue of aggravation.  

Under these circumstances, the Veteran should be scheduled for a new VA examination to obtain a medical opinion with respect to each of the Veteran's acquired psychiatric disorders, other than PTSD, as to whether there is a 50 percent or better probability that the disorder was caused or chronically worsened by the Veteran's service-connected PTSD.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand);  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the passage of time, the originating agency must also obtain the Veteran's updated psychiatric treatment records since June 2008.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Arrange for the Veteran to be afforded a VA examination by a psychologist or psychiatrist (who has not previously examined the Veteran in connection with this claim) to determine the etiology of all acquired psychiatric disorders, other than PTSD, that have been present during the period of the claim.

Any indicated tests and studies should be performed.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and be reviewed by the examiner in conjunction with the examination.  

Since he filed his claim in May 2003, the Veteran has been diagnosed with: major depressive disorder, recurrent; mood disorder, not otherwise specified; anxiety disorder, not otherwise specified; methadone maintenance/ dependence; cocaine abuse; opium dependence; and polysubstance abuse 

For EACH of these disorders and any other acquired psychiatric disorders present during the period of the claim, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disorder was caused OR aggravated (i.e., increased in severity beyond the natural progress of the condition) by his service-connected PTSD.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If the issue benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

